Citation Nr: 0011141	
Decision Date: 04/27/00    Archive Date: 05/04/00

DOCKET NO.  98-17 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for a left foot disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel


INTRODUCTION

The veteran had service from October 30, 1944 to March 1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Boise, Idaho, Department of Veterans 
Affairs (VA) Regional Office (RO).  In connection with his 
appeal the veteran testified at a personal hearing in 
February 1999; a transcript of that hearing is associated 
with the claims file.  The Board notes that in his written 
statements the veteran indicated a desire to have a Travel 
Board hearing; however, through his representative the 
veteran has clarified that his RO hearing satisfied his 
request for a personal hearing.  See 38 C.F.R. § 20.704(e) 
(1999).


FINDING OF FACT

The record contains no competent evidence, based on an 
accurate factual premise, relating the veteran's current left 
foot disability to an in-service injury or otherwise relating 
it to service.  


CONCLUSION OF LAW

The claim of entitlement to service connection for a left 
foot disorder is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Of record is a copy of the first page of VA Form 2545, VA 
Report of Medical Examination for Disability Evaluation, 
dated March 10, 1986 and completed by the veteran.  He 
reported a medical history of cardiac problems and 
quesitonable left wrist arthritis with surgery.  His present 
complaints were reported as heart problems, and arthritis 
with pain and stiffness of the right shoulder and both wrists 
and knees.  

The report of a November 1986 VA examination for the purpose 
of determining housebound/aid and attendance status notes a 
diagnosis of acute myocardial infarction "post PCTA and 
aorta to LAD coronary artery bypass graft."  In response to 
instructions to describe any restrictions of each lower 
extremity, the examiner wrote, "May weight bear, no 
particular abnormality.  Recent incisions left leg."  

The veteran was hospitalized by VA in December 1986 for a 
complaint of chest pain.  In regard to his medical history, 
it was noted that he had degenerative joint disease of the 
shoulders, elbows and hands.  As for any history of injuries, 
nothing was listed.  On physical examination, which included 
the feet, no deformity or other abnormality of the left foot 
was noted.  The extremties wee noted to have no clubbing, 
cyanosis, or edema, and the toes were noted to be downgong.  

In January 1987 the RO received the veteran's claim for VA 
pension benefits; there is no mention in the application of 
any foot problems.  

In March 1987 the veteran was afforded a VA general medical 
examination and a special cardiac examination.  His medical 
history and complaints as noted in the general medical 
examination report were of heart disease and excision of a 
wrist ganglion.  He reported that he was on a regular 
exercise program that involved walking up to several miles a 
day or riding an exercise bike depending on the weather.  It 
was noted that "[h]is only other complaint is arthritis 
which involves his knees, wrists, hands and his right 
shoulder."  On examination the veteran's gait and posture 
were noted to be  "good."  On examination of the 
musculoskeletal system  he was noted to have complain of 
shoulder pain on motion and it have full range of motion of 
the lower extremities without evidence of weakness or spasm 
on testing.  There was a subjective complaint of left knee 
pain on motion.  The only musculoskeletal diagnosis was 
arthritis of the knees, wrists, hands and right shoulder.  On 
an exmaination for heart disease it was noted that the 
veteran had not noted pedal edema and there was no pedal 
edema on exmaination.  

In September 1990, the RO received a claim from the veteran 
for service connection for hearing loss; there was no mention 
of any left foot problem.  

VA outpatient records indicate that in October 1990 the 
veteran was seen for a complaint of pain in his knees for 
years.  Following an examination he impression was 
degenerative arthritis of the knees.  A November 1990 record 
notes that he had arthritis of the knees, shoulders, elbows 
and hands, with fluctuating pain.  When the veteran was seen 
in December 1990 he indicated that he was to have a stress 
test before undergoing knee surgery.  None of the above 
records mentions any foot problems.  

In December1990, the National Personnel Records Center (NPRC) 
notified the RO that no service records pertaining to the 
veteran had been located and that if on file as of July 12, 
1973, such might have been destroyed in a fire.  In 
January1991, the RO received correspondence from the veteran 
pertinent to his hearing loss.  The RO denied that claim.

VA records indicate that the veteran was undergoing physical 
therapy in December 1996 following right knee surgery.  These 
records do not mention any foot problems.  When he was seen 
by a physician's assistant for follow-up in March 1997, he 
also reported having pain in the left foot and that he had 
had an injury in the military.  Examination of the left foot 
revealed a collapsed mid foot, a weak posterior tibialis, and 
hammer toes on numbers two, three and four.  The impressions 
were left foot posterior tibial tendon insufficiency and 
osteoarthritis of the tarsometatarsal joint, with a 
planovalgus foot deformity and osteoarthritis of the first 
metatarsal, and with hammer toes.  It was noted that he was 
to have an evaluation with Dr. Yates regarding his left foot, 
along with the following notation: "? Surg? 1° to LTKA?"  A 
March 1997 x-ray report indicates that the veteran had 
degenerative changes of the feet, predominantly on the left.  
When the veteran was seen by the same physician's assistant 
in April 1997 it was noted that Dr. Yates had reviewed the 
file and felt that the veteran should be included for a left 
total knee arthroplasty (LTKA) and that the posterior tibial 
tendon should be treated with "UCB."  The impressions were 
severe osteoarthritis of the left knee and posterior tibial 
tendon insufficiency.  

In March 1997, the RO received the veteran's claim for 
compensation benefits for a "broken left foot (instep)," 
reportedly incurred in service in 1943 to 1944, while 
stationed at Fort Bliss, Texas.  (It is noted, as the veteran 
reported on the claims form, that he served from October 30, 
1944 to March 31, 1946.)  The veteran reported that he would 
check his records as he had seen several doctors for the 
problem between 1946 and 1985, and further stated that a 
physician at the Boise, VA Medical Center told him it was 
probably related to an "old injury."  

In April 1997, the RO advised the veteran to submit evidence 
pertinent to his claim, and in July and September 1997 
advised him to complete information for the National Archives 
(NA) to attempt to obtain service information.  In October 
1997 he returned the form stating, in pertinent part, that 
after 50 odd years he did not remember any unit numbers only 
that he was taking basic training (when he hurt his foot).  
The veteran reported that he broke the instep of his left 
foot in November or December 1944 while in basic training at 
Fort Bliss, Texas.  It appears that the RO sent the form to 
NPRC but no additional service records were received. 

In a statement received in October 1997, the veteran reported 
that he was injured in the fall of 1944 or the spring of 
1945.  He stated that his left instep was broken and he had a 
bump at the time.  He stated that at the time of the injury 
he was treated with an ace bandage and told the foot was 
sprained.  He also indicated that he did not know that he 
could go to the VA and that in 1948 of 1949 he went to a Dr. 
Williams in Myrtle Creek, Oregon, now deceased, and was 
treated with arch supports and told to see a specialist.  In 
1959 or 1960 he reportedly sought treatment from a Dr. 
Shields in Wendall, Idaho.  The veteran further stated that 
about two years ago, his instep began to collapse and became 
hard to walk on and that in recent years he sought treatment 
at the Portland, Oregon, VA Medical Center.  

In a statement received in February 1998, the veteran 
indicated that Dr. Williams was deceased and that he was 
unable to trace that physician's medical records.  He 
reported that Dr. Shields was also deceased, but had a son in 
Jerome, Idaho, who was a physician.  The veteran reported he 
would try to locate Dr. Shields' son.

In April 1998 the veteran reported that the doctors who 
treated his left foot after service were deceased and that he 
was unable to get records.  He submitted lay statements in 
support of his claim.  A friend of the veteran, C.W., 
reported that he saw the veteran upon return from basic 
training and that the veteran declined to go dancing due to 
pain from an injury to his foot in service.  C.W. also stated 
that since service they had gone hiking together and the 
veteran's foot always caused him problems and pain.  M.R. 
stated that the veteran married her mother in 1959 and always 
stated that it was hard for him to walk due to hurting his 
foot in the Army.  She stated that the veteran's foot would 
swell up and that he walked funny on the left side.  L., a 
relative of the veteran's by marriage, reported that during 
basic training the veteran fell from the top of a wall during 
an obstacle course and twisted his ankle and knee.  She 
stated that when he came home from basic training his foot 
was heavily bandaged and he reported that a doctor had told 
him he broke a bone in his instep.  She further stated that 
she traveled with him in the carnival and could see there was 
an injury.

In a statement received in June 1998, the veteran reported 
that he was treated during basic training for his foot; that 
he went on sick call and was seen by a corpsman who looked at 
the foot and put an Ace bandage on it, instructing that the 
veteran should stay off it for a few days; and that a few 
weeks later he was unable to complete a forced march due to 
his foot and was treated by the corpsman again.  The veteran 
further stated that "it seems like in 1945" he went on sick 
call in Hawaii regarding his foot.  He stated that the foot 
had gotten worse over the years and that in the late 1940s or 
early 1950s he was treated with an arch support by a doctor 
who has since died and whose records are not available.  He 
also was treated by another doctor who could not be located.   

In August 1998, the RO received a statement from M., who 
reportedly had been married to the veteran's brother for over 
50 years.  She reported knowing the veteran when he was 13 
and that after he came home from service he had foot 
problems.  

In a statement received in October 1998, the veteran reported 
that he did have foot problems in 1987, but did not mention 
them to the doctor as his other health issues were more 
disabling.  He also stated that he had arthritis in only his 
left foot and that the doctor had told him that if it were 
due to old age it would be in both feet.  The veteran 
indicated that he was trying to get a statement to that 
effect.  

In February 1999, the veteran testified at a personal 
hearing.  The representative stressed the unavailability of 
the veteran's service records and pointed to the numerous lay 
statements testifying as to the veteran's change in physical 
condition after service and manifestations of problems with 
his feet.  The veteran indicated that he had entered the Army 
after having been in the Merchant Marine and that he injured 
his foot during basic training, with subsequent foot pain, 
flattening and crookedness.  He stated that during service he 
always had trouble with the foot but he denied seeking 
treatment for it while in service.   He testified that when 
he first got out of service the foot was not crooked but 
there was a hump in the instep and that arthritis set in.  He 
claimed to have sought post-service treatment within a year 
after separation.  His spouse reported that the veteran's 
foot used to swell up when he returned from the service.  
Transcript.  

The veteran submitted additional lay statements.  In a 
January 1999 statement, W.F. reported that the veteran did 
not limp prior to service, but returned in 1946 limping and 
stated that he had broken his foot.  A.B. stated that his 
father knew that the veteran had been injured in the service.  
The veteran's aunt reported that after discharge the veteran 
had a crooked foot that caused him to limp.  Several other 
individuals also wrote that the veteran was fine prior to 
service but limped thereafter.  M. sent in another statement 
in which she recalled that she saw the veteran's foot after 
service and it was crooked at the instep.  She also reported 
that she had no medical training but that after watching him 
limp for fifty years she felt qualified to state the veteran 
had been handicapped for many years.

The claims file contains a February 1999 opinion provided by 
A. A., a VA physician's assistant, who reported having seen 
the veteran in the past.  He stated that the veteran had "a 
history of an injury in 1943.  He apparently was treated 
while in the military.  He apparently was treated by a 
corpsman, and no specific work-up or X-rays were done."  Mr. 
A. further noted that the veteran "did recover from the 
injury to his foot" but had progressive pain and eventually 
had collapse of the foot, where he was walking essentially on 
the medial side of the foot.  Mr. A. stated that he had seen 
the veteran a couple of years ago when he noted that the 
veteran had significant post-traumatic changes in the first 
metatarsocunieform joint as well as some degenerative changes 
in the metatarsophalangeal joint but more notably a 
planovalgus deformity of the hind and midfoot, with the foot 
in varus and the heel in valgus.  Mr. A. stated that such was 
determined to be due to chronic posterior tibial tendon 
insufficiency, felt probably to be a chronic injury that had 
been there a long time.  Although Mr. A. indicated that 
"[t]he exact date could not really be determined, but it is 
very likely that this occurred at the time of his original 
injury.  With the patient's description of his injury and the 
history of chronic pain, progressive collapse over a number 
of years, this is very typical of post/tib tendon ruptures; 
and certainly with chronic planovalgus deformity, 
degenerative changes at the metatarsophalangeal joint are 
common, as well as degenerative changes associated with 
abnormal stress through the midfoot resulting in the 
metatarsocuneiform degeneration.  This is an injury that 
would not have likely been diagnosed 40 years ago or 50 years 
ago and is frequently missed even today...."  The examiner 
concluded that he thought "it very easily could have been 
related to that original injury.  There is no absolute way to 
say that as obviously he did not present here for his 
original injury, but through the chronic changes associated 
with posterior tibial tendon rupture, certainly this could 
fit the pattern that the patient presents with."



Pertinent Laws and Regulations

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and certain chronic 
diseases, such as arthritis, become manifest to a degree 
of 10 percent within one year from the date of termination of 
such service, such diseases shall be presumed to have been 
incurred in service, even though there is no evidence of such 
diseases during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and still has 
such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded if (1) the condition is observed during service, (2) 
continuity of symptomatology is demonstrated thereafter and 
(3) competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 489 (1997); 
see also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (where 
the issue involves questions of medical diagnosis or an 
opinion as to medical causation, competent medical evidence 
is required).  

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

"[A] person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Carbino v. Gober, 10 Vet. App. 507 
(1997); Anderson v. Brown, 9 Vet. App. 542, 545 (1996).  A 
well-grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation. Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 79, 81 (1990).  In Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the Court held that a claim must be 
accompanied by supportive evidence and that such evidence 
"must 'justify a belief by a fair and impartial individual' 
that the claim is plausible."  

For a claim to be well grounded, there generally must be (1) 
a medical diagnosis of a current disability; (2) medical or, 
in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  See Anderson, supra; 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (table). 

Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may be used to 
substantiate service incurrence.  See Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993). 

For the purposes of determining whether this claim is well-
grounded, the Board must presume the truthfulness of the 
evidence, "except when the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion."  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

If a claim is not well grounded, the application for service 
connection must fail, and there is no further duty to assist 
the veteran in the development of his claim.  
38 U.S.C.A. § 5107, Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

Analysis

The threshold question is whether the veteran's claim of 
entitlement to service connection for a left foot disability 
is well grounded under 38 U.S.C.A. § 5107(a). A well- 
grounded claim is a plausible claim that is meritorious on 
its own or is capable of substantiation.  Murphy v. 
Derwinski, 1 Vet .App. 78, 81 (1990).  The claim must be 
accompanied by evidence that justifies a belief by a fair and 
impartial individual that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Moreover, where a 
determinative issue involves a diagnosis or medical 
causation, competent medical evidence to the effect that the 
claim is plausible is required.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  For determining whether a claim is well 
grounded, evidence is generally presmed to be credible.  King 
v. Brown, 5 Vet. App. 19 (1993).

In support of his claim, the veteran has provided a history 
of in-service injury and has further reported a continuity of 
left foot symptomatology from that time until the present.  
Written on his behalf are recent statements from various 
individuals, some of whom claim to remember the appearance of 
the veteran's foot after his discharge from service more than 
50 years ago.  To the extent that the veteran's foot 




is recalled as having been "crooked" when he returned from 
service, that purported recollection conflicts with the 
veteran's sworn testimony to the effect that when he was 
discharged from service his foot had a hump on his instep but 
the foot wasn't crooked.  Transcript, p.4.  In any event, lay 
persons are competent to testify as to their observations but 
not as to the diagnosis or etiology of medical conditions.   

Unfortunately, the veteran's service medical records are not 
available and apparently there is no available early post-
service medical evidence.  He has variously stated that he 
fractured his instep during service and that his left foot 
injury was a strain.  In any event, his lay testimony as to a 
claimed in-service diagnosis is not competent evidence 
inasmuch as what he alleges he was told by medical personnel 
does not constitute medical evidence.  See Espiritu v. 
Derwinski;2 Vet. App. 492 (1992); Robinette V. Brown, 8 Vet. 
App. 69 (1995).   

The veteran testified that he has had continuing foot 
problems since the claimed in-service injury and that he 
received private medical attention soon after service, the 
records of which are not available.  The earliest medical 
evidence of record is dated in the mid 1980s and such 
evidence does not show any foot problems until about 10 years 
later.  In fact the medical evidence tends to show that the 
veteran's feet were normal, that he had good gait, and that 
he expressed no foot complaints until recently.  For example, 
when he was examined for housebound status or aid and 
attendance in November 1986, the examiner stated that, in 
regard to the lower extremities, there was no particular 
abnormality, noting only recent left leg incisions.  On 
examination during VA hospitalization in December 1986, no  
relevant foot abnormalities were noted.  At that time, there 
was no reference to foot problems or any history of injuries, 
although it was noted that he had a history of degenerative 
joint disease of the shoulders, elbows and hands.  
Additionally, although there was a documented complaint of 
arthritis of the knees, wrists, hands and right shoulder when 
the veteran was examined by the VA in March 1987, he did not 
express foot complaints and no foot abnormalities were noted 
at that time.   


The Board has carefully reviewed the February 1999 report of 
the VA physician's assistant.  That report initially notes 
that the veteran had a history of a left foot injury in 
"1943."  However, the veteran did not enter military 
service until October 30, 1944, almost a year after the 
conclusion of 1943.  Thus, an injury in 1943 would not have 
been during military service.  While Mr. A., the physician's 
assistant, also mentioned that the veteran apparently was 
treated by a corpsman during military service, there is 
nothing in Mr. A's report to suggest aggravation of any 1943 
foot injury after the veteran commenced active duty on 
October 30, 1944.  In fact, Mr. A. expressed the opinion that 
the veteran's current left foot problems "very easily could 
have been related to the original injury," the original 
injury having been in 1943 according to the report.  The 
report further notes a history of "progressive collapse" of 
the foot over a number of years and progressive foot pain, 
which is an unsubstantiated history given by the veteran.  In 
fact, the medical evidence shows no foot complaints and no 
foot abnormalities until the mid 1990s, despite earlier 
medical records noting specific musculoskeletal/joint 
complaints, which are absent any reference to left foot pain 
or objective abnormalities of the left foot.  Thus, Mr. A.'s 
statement not only dates a left foot injury to anywhere from 
almost one to almost two years prior to service but it also 
is based on an inaccurate factual premise.  See LeShore v. 
Brown, 8 Vet. App. 406 (1995).  Accordingly, it is not 
sufficient to well ground the claim.  

If the veteran fails to submit evidence showing that the 
claim is well grounded, VA is under no duty to assist him in 
any further development of the claim.  See Schroeder v. West, 
12 Vet. App. 184 (1999).  However, dependent on the facts of 
the case, VA may have a duty to notify a claimant of the 
evidence needed to support the claim. 38 U.S.C.A. § 5103; see 
also Robinette v. Brown, 8 Vet. App. 69, 79 (1995).  In the 
instant case, VA, including the hearing officer, has advised 
the veteran of the type of evidence necessary; however, the 
veteran has not identified any additional, available evidence 
that would support a well-grounded claim.  Thus, VA has 
satisfied its duty to inform the veteran under 38 U.S.C.A. § 
5103(a).  See Slater v. Brown, 9 Vet. App. 240, 244 (1996).


Although the Board has determined that the claim is not well 
grounded whereas the RO decided the claim on the basis of 
whether the veteran is entitled to prevail on the merits, the 
Board concludes that the veteran has not been prejudiced by 
the decision.  In assuming that the claim is well grounded, 
the RO accorded the veteran greater consideration than his 
claim warranted under the circumstances.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).  

ORDER

The claim of entitlement to service connection for a left 
foot disorder is denied.





		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

